Exhibit 10.12

 

LEASE AGREEMENT

 

TERMS AND DEFINITIONS

 

Date: February 2, 2001

 

Landlord: University Housing Corp

 

Landlord’s Address:

   801 W 24th St      Austin, Tx 78705

Landlord’s Phone:

   512-472-5846

Tenant:

   Nanometrics Incorporated

Tenant’s Address:

   1550 Buckeye Drive      Milpitas, CA 95035

Tenant’s Phone (H):

    

Tenant’s Phone (O):

    

Premises

    

Approximate Square Feet:

   1,130 sq ft @ $1.15/sq ft

Name of Building:

   University Towers Court

Street Address/Suite:

   715 W 23rd St., Suite E

City, State, Zip:

   Austin, Tx 78705

 

Base Rent (monthly): $1,299.50

 

Annual Rent Adjustment: $                                      or 4%

 

Term (months): 36

 

Commencement Date: February 15, 2001

 

Termination Date: March 31, 2004

 

Security Deposit: $1,299.50

 

Parking Spaces Assigned: 3

 

Use of Premises: Engineering Design, sales and service.

 



--------------------------------------------------------------------------------

 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT (this “lease”) is made and entered into this 15th day of
February, 2001, by and between UNIVERSITY HOUSING CORPORATION, a Texas
corporation, d/b/a University Towers, hereinafter called “Lessor”, and
Nanometrics Incorporated, a California corporation, hereafter called “Lessee.”

 

WITNESSETH:

 

THAT for and in consideration of the covenants, agreements and stipulations
herein contained, Lessor does hereby demise and lease unto Lessee, and Lessee
does hereby take, rent and hire from Lessor for the term and upon the terms and
conditions hereinafter set forth, commercial space located at suite E of that
certain building (the “Building”) having the address of 715 West 23rd Street,
City of Austin, Travis County, State of Texas, (the “demised premises”). The
tract upon which the Building is located is more particularly described on
Exhibit “A” attached hereto and made a part hereof for all purposes. The demised
premises are outlined on the plan of the Building attached hereto as Exhibit “B”
and made part hereof for all purposes. For purposes of this lease, the demised
premises shall be deemed to comprise 1,130 square feet of leasable area. Lessor
reserves the right to place in, under, over or through the demised premises all
pipes, wires, lines, and facilities serving the Building and the parking
facilities owned by Lessor that are located above the demised premises known as
University Towers Parking Garage.

 

1. Use of Demised Premises: Engineering Design, Sales and Service.

 

Lessee’s business will be advertised as and operated under the name of
Nanometrics Incorporated. Lessee will not conduct any auction, bankruptcy, fire,
lost-our-lease, going-out-of-business, or

 

(1)



--------------------------------------------------------------------------------

similar sale or promotion and will not use any loudspeaker, phonograph, radio or
sound amplifier which is audible outside the demised premises. Lessee will not
commit any act which is a nuisance or annoyance to Lessor or residents of
University Towers; or which might, in the reasonable judgment of Lessor,
appreciably damage Lessor’s goodwill and reputation, or which would tend to
injure or depreciate the Building or University Towers. Lessee binds and
obligates itself to occupy and use the entire demised premises continuously
during the term of this lease for the purpose provided above and according to
the generally accepted standards for the operation same or similar businesses,
including without limitation maintaining a sufficient staff of employees;
remaining open for business hours, without a restriction on maximum hours, for a
comparable in the City of Austin, Travis County, State of Texas.

 

2. Lease Term. The term of this lease shall begin on the date on which the
demised premises have been improved as provided in Paragraph 10 below, the date
on which such term begins being hereinafter referred to as the “Commencement
Date.” The term of this lease shall terminate on the last day of the 36th full
calendar month after the Commencement Date, unless sooner terminated in
accordance with the terms and conditions herein set forth. Lessee shall have the
option to renew and extend the term of this lease as provided in Exhibit “C”
attached hereto and made a part hereof for all purposes.

 

During the last ninety (90) days of the lease term, Lessor shall have the right
to enter and show the demised premises and any part thereof for the purpose of
reletting such premises. Lessor shall have the right throughout the lease term
to enter and show the demised premises to prospective purchasers and/or lenders.

 

3. Rent. Lessee shall pay to Lessor as rent for the demised premises $1.15 per
month per square foot of leasable area, or $1,299.50 per month in advance,
commencing on the first day of the initial term hereof. If such initial term
does not begin on the first day of a calendar month,

 

(2)



--------------------------------------------------------------------------------

Lessee shall pay in advance a pro rata part of such rental for the initial,
partial month of such term. Rent shall thereafter be paid on the first day of
each month during the entire term hereof, in advance. All payments of rent, and
all other payments required of Lessee hereunder, shall be paid to Lessor at its
address stated herein. Lessee shall pay an administrative late charge of five
percent (5%) of the past due rent in the event that Lessor has not received the
rent within five (5) days after it was due. All past due rent shall also bear
interest at the rate of twelve percent (12%) per annum (i.e., one percent per
month) from the date due until paid. Lessee shall also pay twenty-five and
no/100 ($25.00) for each check which is returned for insufficient funds.

 

4. Adjustment to Rent.

 

(a) As used in this paragraph, the fiscal year of this lease shall be considered
as commencing on the first day of the first full calendar month of the lease
term, disregarding any partial month at the commencement of this lease. The
parties hereto accordingly agree that the minimum monthly rental shall be
effective during the first fiscal year of this lease. At the commencement of the
second fiscal year of this lease, and at the commencement of each fiscal year of
this lease thereafter during the lease term or any renewal, Lessee shall add and
pay to Lessor, in addition to the rental set out in Paragraph 3 above, and as
rent, an amount equal to the product of such rent multiplied by 4 percent (4%).

 

Any adjustment hereunder shall be paid monthly in advance for each month during
the fiscal year for which such adjustment is applicable. Refer to Exhibit “D”
for yearly rate adjustments attached hereto and made a part hereof for all
purposes.

 

5. Ad Valorem Taxes. Lessor will pay all ad valorem taxes on the demised
premises. Lessee will pay all taxes on its personal property, equipment and
fixtures located on or in the demised premises.

 

(3)



--------------------------------------------------------------------------------

6. Security Deposit. In addition to the rental for the first month of this
lease, Lessee will, promptly upon execution of this lease, pay to Lessor the sum
of 1,299.50, which sum shall remain on deposit with Lessor and shall be
maintained by Lessee throughout the term of the lease, without liability for
interest, as security for the faithful performance of all the terms and
conditions of this lease by Lessee. If lessee should default in performing any
term or provision of this lease then the security deposit, or any part thereof,
may be applied to the damages or expenses sustained by Lessor by reason of such
default. Lessee shall, upon the written request of Lessor, deposit with Lessor
an amount sufficient to restore the security deposit after any such application.
Any such application shall not be construed as an agreement to limit the amount
of Lessor’s claim or as a waiver of any damages, and Lessor’s claim for all
damages not covered by such security deposit shall remain in full force and
effect. Provided Tenant has fully and faithfully carried out all of said terms,
covenants and conditions on Tenant’s part to be performed, this Security Deposit
shall be returned to Tenant after the expiration of this Lease. In the event of
a bona fide sale, subject to this Lease, Landlord shall have the right to
transfer the Security Deposit to the buyer for the benefit of Tenant. Landlord,
upon notice to Tenant of such sale and assignment of the security deposit to the
buyer, shall be released from all liability for the return of such Security
Deposit. Tenant agrees to look solely to the new Landlord for the return of the
Security Deposit, and it is agreed that this shall also apply to any subsequent
transfer or assignment of the Security Deposit to any new Landlord.

 

7. Utilities Charges. Lessor shall make available and pay all charges for
customary office use of water, sewage and garbage disposal and Lessee shall pay
for electricity, heating and air conditioning of all areas occupied by Lessee,
plus None Other.

 

(4)



--------------------------------------------------------------------------------

8. Surrender of premises: Holding over. On expiration or termination of the
lease term, Lessee shall surrender to Lessor the demised premises in good
condition (except for ordinary wear and tear), Lessee shall remove all of its
trade fixtures, signs, and personal property, including furniture, equipment,
inventory and other improvements by Lessee as requested by Lessor. Where Lessee
unlawfully holds over, Lessee shall pay double rents for such holdover, plus
reasonable attorneys fees and damages such as loss of rentals from prospective
Lessees.

 

9. Maintenance, Cleaning and Repair Obligations.

 

(a) Lessee’s Obligations:

 

Lessee agrees to maintain at its own cost and expense the interior of the
demised premises in substantially the same condition as at the beginning of the
term, excepting only reasonable wear and tear arising from proper use thereof,
and will make all necessary repairs to keep the interior of the demised premises
in good order and condition. All window breakage, including plate glass and
special store front equipment will be repaired by Lessee at Lessee’s expense.

 

Lessor will provide and maintain vermin-proof receptacles for Lessee’s use in an
outside area designated by the Lessor. Lessee will be responsible for the
removal of large refuse from the demised premises and will promptly deposit them
to an outside dumpster. Lessee will also promptly and strictly comply with all
health, sanitary or other laws, regulations and ordinances pertaining to the
depositing and removal of such refuse from or about the demised premises.
Special services by Lessor are outlined in Exhibit “E” attached hereto and made
part of hereof for all purposes.

 

(5)



--------------------------------------------------------------------------------

(b) Lessor’s Obligations:

 

Repair, replace, and maintain the (a) roof, (b) foundation, (c) parking facility
and common areas, (d) structural soundness of the exterior walls, doors,
corridors, and window casings, and (e) other structures or equipment serving the
premises.

 

10. Finish-Out of Demised Premises. The demised premises will be constructed in
accordance with the “Terms and Conditions” outlined in Exhibit “F” attached
hereto and made a part hereof for all purposes.

 

11. Exterior Signs, Etc. Lessee will not place or suffer to be placed or
maintain on the exterior of the demised premises any sign, advertising matter,
or any other thing of any kind, and will not place or maintain any decoration,
lettering, or advertising matter on the glass of any window or door of the
demised premises without first obtaining Lessor’s written approval, which shall
not be unreasonably denied, and Lessee will maintain such signs, lettering,
advertising matter or such other things as may be approved by Lessor in good
condition and repair at all times.

 

12. Loading/Unloading. Lessee will not load or unload any trucks or permit any
trucks serving the demised premises, whether owned by Lessee or not, to be
loaded or unloaded in the Building except in the areas designated for such use
by Lessor.

 

13. Alterations. Lessee shall not make any additions, alterations, or changes in
the demised premises without first obtaining Lessor’s written approval. Lessee
may install machinery, equipment and trade fixtures necessary for the conduct of
its business as provided herein, and upon termination of the lease, if Lessee is
not in default hereunder, Lessee shall be entitled to remove any such machinery,
equipment and trade fixtures installed by Lessee on the demised premises, with
the understanding, however, that Lessee shall be obligated to place the demised
premises in their original condition, normal wear and tear excepted, in the
event alterations have to

 

(6)



--------------------------------------------------------------------------------

be made or damage is caused by the removal of such property by Lessee, and
further that Lessee shall remove all such property which Lessor requests.

 

14. Lessor’s Right of Entry. Lessor shall have the right to enter the demised
premises at all reasonable hours for the purpose of inspecting same.

 

15. Compliance with all laws. Lessee, at Lessee’s sole cost and expense, will
comply with all statutes, ordinances, rules, orders, regulations and
requirements of the federal, state, county and city governments and all
departments thereof applicable to the demised premises or the business conducted
therein by Lessee, including, without limitation, all zoning, building, noise
and parking regulations of the City of Austin. LESSOR MAKES NO REPRESENTATIONS
OR WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, AS TO WHETHER LESSEE’S PLANNED
USE OF THE LEASED PREMISES IS PERMITTED UNDER SUCH REGULATIONS, RULES AND
ORDINANCES.

 

16. Insurance

 

(a) Lessee shall maintain in full force and effect during the term of this
lease, at Lessee’s own expense, personal injury and property damage liability
(which shall be not less than the amount of $300,000.00 with respect to any one
person, $1,000,000.00 with respect to any one accident and $100,000.00 with
respect to property damage) in form approved by Lessor, insuring Lessor and
Lessee jointly.

 

Certificates for such insurance shall be issued showing Lessor to be an
additional insured, and the policy shall be written so that it may not be
changed or canceled without ten (10) days prior written notice being first given
to Lessor. Lessee will deliver a duplicate original of such policy to Lessor
within ten (10) days after the Commencement Date. Lessee will also maintain fire
and

 

(7)



--------------------------------------------------------------------------------

extended casualty insurance on all fixtures, equipment or other property owned
by or placed in the demised premises by Lessee.

 

(b) Lessor will maintain in full force and effect during the term of this lease
fire and extended coverage casualty insurance on the improvements located in the
Building. Tenant will not do anything in or to the Premises, or bring anything
into the Premises, or permit anything to be done or brought into or kept in the
Premises, which will in any way increase the rate of fire insurance on said
Premises, nor use the Premises or any part thereof, nor allow or permit its use
for any business or purpose which would cause an increase in the rate of fire
insurance on said building, and the Tenant agrees to pay as additional rent the
cost of any increase in the fire insurance on demand by Landlord.

 

(c) Each party hereto hereby waives any cause of action it might have against
the other party on account of any loss or damage that is insured against under
any insurance policy (to the extent that such loss or damage is recoverable
under such insurance policy) that covers the Building, the demised premises,
Lessor’s or Lessee’s fixtures, personal property, leasehold improvements or
business and which names Lessor or Lessee, as the case may be, as a party
insured. Each party hereto agrees that it will request its insurance carrier to
endorse all applicable policies waiving the carrier’s rights of recovery under
subrogation or otherwise against the other party. It is agreed that this
provision shall not supersede or in any way limit the provisions of Paragraph 18
hereof.

 

17. Indemnity. Lessor shall not be liable or responsible to Lessee for any loss
or damage to any property or person occasioned by theft, Act of God, public
enemy, injunction, riot, strike, insurrection, war, court order, requisition or
order of governmental body or authority. Lessor shall not be liable to Lessee,
Lessee’s agents, servants, employees, members, customers or invitees and Lessee
shall indemnify, defend and hold Lessor harmless from and against any and all
fines, suits,

 

(8)



--------------------------------------------------------------------------------

claims, demands, losses, liabilities, actions and costs (including court costs
and attorney’s fees) arising from (a) any injury to person or damage property
caused by any act, omission or neglect of Lessee, Lessee’s agents, servants,
employees, customers or invitees, (b) Lessee’s use of the demised premises or
the conduct of Lessee’s business or profession, (c) any activity, work, or thing
done, permitted or suffered by Lessee in or about the demised premises or (d)
any breach or default in the performance of any obligation on Lessee’s part to
be performed under the terms of this lease.

 

18. Condemnation.

 

(a) If any part of the demised premises is taken through exercise of the power
of condemnation or eminent domain or is conveyed under the threat thereof and
the option not so taken is less than is reasonably required for carrying on the
operations being conducted thereon by Lessee (in good faith and in conformity
with this lease) just prior to commencement of such condemnation proceedings,
then either Lessee or Lessor may, by written notice to such effect given to the
other within thirty (30) days after such taking, terminate this lease in its
entirety as of the date of such taking. If this lease is not so terminated in
its entirety, it shall nevertheless terminate as to the portion of the demised
premises so taken as of the date of such taking, and the rent provided herein to
be paid by Lessee to Lessor shall be proportionately reduced based upon the
reduction, if any, of the fair rental value of the remainder.

 

(b) If any part of the demised premises is so taken and this lease is not
terminated in its entirety under the immediately preceding paragraph, Lessor
shall within a reasonable time after such taking, restore the demised premises
as nearly as practicable to its condition prior to such taking; provided,
however that Lessor shall not be required to apply to such restoration any made
available to Lessor for such purpose. If, in so restoring, Lessor shall
temporarily deprive Lessee of occupancy or use of part or all of the demised
premises as to which this lease shall not have

 

(9)



--------------------------------------------------------------------------------

terminated, the rent provided herein shall be abated for the period of such
deprivation, in direct proportion to the reduction in the usefulness of the
demised premises to Lessee.

 

(c) All compensation awarded for any taking or condemnation (or sale proceeds in
lieu thereof) shall be the property of Lessor, and Lessee shall have no claim
thereto, the same being hereby expressly waived by Lessee. Lessor shall have no
interest in and Lessee shall not be required to assign to Lessor any award made
to Lessee and/or for the interruption of or unamortized cost of leasehold
improvements. Lessor may, without any obligation or liability to Lessee, agree
with any condemning authority to a judgment of condemnation without the
necessity of a formal suit or judgment of condemnation, and the date of taking
under this clause shall then be deemed the date agreed to under the terms of
said agreement.

 

19. Fire or Other Casualty.

 

(a) Within ten (10) days after any fire or other casualty which damages or
destroys the demised premises, Lessee shall give Lessor written notice of the
fire or other casualty. If the improvements on the demised premises are
destroyed or damaged by fire or other casualty to the extent that the operations
being conducted thereon by Lessee (in good faith and in conformity with this
lease) just prior to the fire or casualty cannot reasonably be made within one
hundred eighty (180) days under the applicable laws and regulations of
governmental authorities, then Lessor/Lessee shall have the option of
terminating this lease. Within ninety (90) days following receipt of written
notice Lessee in writing of whether Lessor will exercise its option to
terminate. If lessor elects to terminate this lease then this lease shall
terminate as of the date of the destruction or damage giving rise to said option
and Lessor shall return any unearned rent paid in advance. If Lessor does not
elect to terminate, then Lessor shall begin repair of the demised premises
within ninety (90) days following the date of said notice to lessee, and shall
pursue and complete the repair with all reasonable dispatch so that the demised
premises are restored to substantially the same condition that exists just prior
to the fire or other casualty; provided, however, that Lessor

 

(10)



--------------------------------------------------------------------------------

shall not be required to expend therefor any sum in excess of the insurance
proceeds paid to lessor by reason of such casualty. If Lessor does not elect to
terminate, this lease shall continue in effect; however, from the date of said
destruction or damage to the date of completion of repair, all rents due by
Lessee to Lessor under this lease shall be abated proportionately to the
diminished usefulness of the demised premises to Lessee.

 

(b) If the improvements on the demised premises are destroyed or damaged by fire
or other casualty and the damage or destruction does not give rise to the option
set forth above, then Lessor shall begin repair of the demised premises within
ninety (90) days following receipt of written notice of the fire or other
casualty from Lessee, and shall pursue and complete the repair with all
reasonable dispatch so that the demised premises are restored to substantially
the same condition that existed just prior to the fire or other casualty;
provided however, that Lessor shall not be required to expend therefor any sum
in excess of the insurance proceeds paid to Lessor’s by reason of such casualty.
If such damage or destruction, or Lessor’s subsequent repair, shall temporarily
deprive Lessee of Occupancy or use of part or all of the demised premises, then
the rent provided for herein shall be abated, for the period of such
deprivation, in direct proportion to the reduction in the usefulness of the
demised premises to Lessee.

 

(c) In no event may this lease be terminated or the rent provided for herein
abated if the demised premises are destroyed or damaged by fire or other
casualty and the fire or casualty is caused by or arises in connection with any
act or omission of Lessee, its agents, employees, customers or invitees.

 

20. Assignment and Subletting. Lessee may not assign, sublet or underlet the
demised premises or any portion thereof without the prior written approval of
Lessor, which shall not be unreasonably denied. Any attempt to do so shall be
null and void. Lessee and Subgents or Subtenants/Assigns shall be prohibited
from conducting tutoring services for students in

 

(11)



--------------------------------------------------------------------------------

connection with standardized testing or preparation for high school exams
(SSAT), college entrance exams (PSAT, SAT, and ACT), graduate school admissions
tests (GRE, LSAT, GMAT, MCAT and DAT) or professional licensure exams, National
Medical Boards for American and foreign physician and nurses or preparation of
students for CLEP or TOFEL and English as a second language, plus speed reading.
In the event Lessor’s written approval is given to such assignment, subletting
or underletting, Lessee shall not be relieved from any liability hereunder.

 

21. Default and Remedies Upon Default. The following events shall be deemed to
be events of default by Lessee under this lease:

 

(a) Lessee shall fail to pay any installment of the rent or any other sums to be
paid by Lessee hereunder when due, and such failure shall continue for a period
of five (5) days after the date such payment was due.

 

(b) Lessee shall become insolvent; Lessee shall file a petition under any
section or chapter of the Federal Bankruptcy Code, as amended, or under any
similar law or statute of the United States or any State thereof; a receiver or
trustee shall be appointed for all or substantially all of the assets of Lessee;
or Lessee shall be adjudged bankrupt or insolvent in proceedings filed against
Lessee thereunder.

 

(c) Lessee shall desert or vacate any substantial portion of the demised
premises.

 

(d) Lessee shall fail to comply with any term, provision or covenant of this
lease (other than the foregoing in this Paragraph 21), and shall not cure such
failure within twenty (20) days after written notice thereof to Lessee.

 

(12)



--------------------------------------------------------------------------------

Upon the occurrence of any event of default by Lessee, Lessor shall have the
option to pursue any one or more of the following remedies, in addition to any
option remedies available to lessor at law or in equity, without any notice or
demand whatsoever:

 

a. Terminate this lease, in which event Lessee shall immediately surrender the
demised premises to Lessor, and if Lessee fails to do so, Lessor may, without
prejudice to any other remedy which it may have for possession or arrearage in
rent, enter upon and take possession of the demised premises, by any lawful
means, including by picking or changing locks if necessary, and lock out, expel
or remove Lessee and any other person who may be occupying said demised premises
or any part thereof, without being liable for prosecution or any claim for
damages therefor; and Lessee agrees to pay to Lessor on demand the amount of all
loss and damage through inability to relet the demised premises on satisfactory
terms or otherwise.

 

b. Enter upon and take possession of the demised premises by any lawful means,
including by picking or changing locks if necessary, and lock out, expel or
remove Lessee and any other person who may be occupying the demised premises or
any part thereof without being liable for prosecution or any claim for damages
therefor, and if Lessor so elects, relet the demised premises on such terms as
Lessor shall deem advisable and receive the rent therefor, and Lessee agrees to
pay to Lessor on demand any deficiency that may arise by reason of such
reletting for the remainder of the lease term or any extension thereof (if the
event of default occurs during such extension term). Lessee shall be liable
immediately to Lessor for all costs Lessor incurs in reletting the demised
premises, including, without limitation, brokers’ commissions, expenses of
remodeling the demised premises required by the reletting, and like costs.

 

c. Enter upon the demised premises by any lawful means, including by picking or
changing locks if necessary, without being liable for prosecution or any claim
for damages therefore, and do whatever Lessee is obligated to do under the terms
of this lease; and Lessee agrees to reimburse

 

(13)



--------------------------------------------------------------------------------

Lessor on demand for any expenses which Lessor may incur in thus effecting
compliance with Lessee’s obligations under this lease, and Lessee further agrees
that Lessor shall not be liable for any damages resulting to Lessee from such
action.

 

If Lessee shall be in default as provided above, Lessor shall be entitled to
change or modify door locks on all entry doors to the demised premises, provided
Lessor shall immediately post a notice on the primary entry door to the demised
premises stating the name and address or the telephone number of the individual
or company from which a new key may be obtained during such individual’s or
company’s normal business hours upon Lessee having cured all its defaults under
this lease.

 

No re-entry or taking possession of the demised premises by Lessor shall be
construed as an election on its part to terminate this lease, unless a written
notice of such intention be given to Lessee. Notwithstanding any such reletting
or re-entry or taking possession, Lessor may at any time thereafter elect to
terminate this lease for a previous default. Pursuit of any of the foregoing
remedies shall not preclude pursuit of any of the other remedies herein provided
or any other remedies provided by law, nor shall pursuit of any remedy herein
provided constitute a forfeiture or waiver of any rent due to Lessor hereunder
or of any damages accruing to Lessor by reason of the violation of any of the
terms, provisions and covenants herein contained. Lessor’s acceptance of rent
following an event of default hereunder shall not be construed as Lessor’s
waiver of such event of default. No waiver by Lessor of any violation or breach
of any of the terms, provisions and covenants herein contained shall be deemed
or construed to constitute a waiver of any other violation or default. The loss
or damage that Lessor may suffer by reason of termination of this lease or the
deficiency from any reletting as provided for above shall include the expense of
repossession and any repairs or remodeling undertaken by Lessor following
possession. Should Lessor at any time terminate this lease for any default, in
addition to any other remedy Lessor may have, Lessor may recover from Lessee all
damages Lessor may incur by reason of such default,

 

(14)



--------------------------------------------------------------------------------

including the cost of recovering the demised premises and the loss of rental for
the remainder of the lease term or extension thereof (if the event of default
occurs during such extension term).

 

22. No Waiver. No acceptance of rent by Lessor or delay in enforcing any
obligation shall be construed as a waiver of any default in the performance of
any obligation to be undertaken by Lessee. Lessor’s failure to enforce the
default provisions hereof in the event of Lessee’s default hereunder shall not
act as a waiver of Lessor’s right to enforce the default provisions hereof in
the event of a subsequent breach thereof by Lessee.

 

23. Mechanic’s Liens. Lessee will not permit any mechanic’s or materialman’s
lien or liens to be placed upon the land or the Building of which the demised
premises is a part during the lease term or any extension thereof caused by or
resulting from any work performed, materials furnished or obligation incurred by
or at the request of Lessee, and in the case of the filing of any such lien
Lessee will promptly pay, bond off or obtain the release of same to the
satisfaction of Lessor. If default in compliance with the provisions of this
Paragraph 23 shall continue for twenty (20) days after written notice thereof
from Lessor to Lessee, Lessor shall have the right and privilege at lessor’s
option of paying the same or any portion thereof without inquiry as to the
validity thereof, and any amounts so paid, including expenses and interest,
shall be so much additional rental hereunder due from Lessee to Lessor and shall
be repaid to Lessor immediately.

 

24. Lessor’s Lien. In consideration of the mutual benefits arising under this
lease, Lessee hereby gives Lessor (in addition to and cumulative of Lessor’s
statutory lessor’s lien) a lien upon all Lessee’s property at any time placed in
or upon the demised premises, to secure the prompt payment of all monthly rent
and other sums stipulated to be paid herein by Lessee.

 

(15)



--------------------------------------------------------------------------------

This lease shall constitute a security agreement under the Uniform Commercial
Code so that lessor shall have and may enforce a security interest on all
property of Lessee now or hereafter place in or on the demised premises,
including, but not limited to, all fixtures, machinery, equipment, furnishings
and other articles of personal property now or hereafter placed in or upon the
demised premises by Lessee. Lessee agrees to execute as debtor such financing
statement or statements as Lessor may now or hereafter request in order that
such security interest or interest may be protected pursuant to said Code.
Lessor may at its election at any time file a copy of this lease as a financing
statement. Lessor, as secured party, shall be entitled to all rights and
remedies afforded a secured party under said Uniform Commercial Code, which
rights and remedies shall be in addition to and cumulative of the landlord’s
liens and rights provided by law or by the other terms and provisions of this
lease.

 

25. Notices. Any notices, requests or other communications hereunder shall be
deemed duly given if made in writing and delivered or mailed by registered or
certified mail as follows: To Lessor; with copy to; to Lessee; Attention CFO,
and to Nanometrics-SW, 9020 Capital of Texas Highway, N., Bldg. 1, Ste. 345,
Austin, Texas 78759, attention: Bill McGahan.

 

Either party may change such address by notice to the other as provided herein.

 

University Towers

801 West 24th Street

Austin, TX 78705

ATTN: General Manager

(512) 472-5846

 

27. Miscellaneous.

 

(a) This lease shall be binding upon and inure to the benefit of the heirs,
legatees, devisees, executors, administrators, successors and assigns of the
respective parties hereto, and any other party who may come into possession of
the demised premises in any manner whatsoever.

 

(16)



--------------------------------------------------------------------------------

(b) This lease may not be altered, changed or amended except by instrument in
writing signed by both parties. Each and every covenant and agreement contained
in this lease is, and shall be construed to be, a separate and independent
covenant and agreement. This lease contains all of the agreements of the parties
hereto with respect to any matter covered or mentioned in this lease and no
prior agreement or understanding pertaining to any such matter shall be
effective for any purpose. Neither Lessor nor Lessor’s agents or brokers have
made any representations or promises with respect to the demised premises or the
Center except as herein expressly set forth and no rights, easements or licenses
are acquired by Lessee by implication or otherwise except as expressly set forth
in the provisions of this lease.

 

(c) If any clause or provision of this lease is illegal, invalid or
unenforceable under applicable laws, then it is the intention of the parties
hereto that the remainder of this lease shall not be affected thereby, and that
there be added as a part of this lease a clause or provision as similar in terms
to any such illegal, invalid or unenforceable clause or provision as may be
possible and be legal, valid and enforceable.

 

(d) Any liability of Lessor to Lessee arising out of Lessor’s obligations under
or otherwise related to the terms of this lease shall be limited to the interest
of Lessor in the Building; and Lessor shall not be personally liable for any
deficiency. This clause shall not be deemed to limit or deny any remedies which
Lessee may have against Lessor except as expressly stated above.

 

(e) If the leased premises or the Building or any part thereof are at any time
subject to a first mortgage or a first deed of trust or other similar instrument
and this lease or the rentals hereunder are assigned to the holder of such
mortgage, deed of trust or other similar instrument and Lessee is given written
notice thereof, including the post office address of such assignee, then Lessee
shall not exercise any remedies for any default on the part of Lessor without
first giving written notice by certified or registered mail, return receipt
requested, to such assignee, specifying the default in

 

(17)



--------------------------------------------------------------------------------

reasonable detail, and affording such assignee a reasonable opportunity to make
performance, at its election, for and on behalf of Lessor.

 

(f) Parking: See Exhibit “H”

 

(g) Rules of Building: Lessee and Lessee’s agents, employees and invitees will
comply fully with the Building Rules and Regulations which are attached as
Exhibit “I” to this Lease and made a part hereof by this reference. Landlord may
amend or change the rules and regulations as it may deem advisable to provide
for the safety, protection, care and cleanliness of the Building by giving
Tenant a written copy of all such changes and amendments.

 

(h) Special Conditions with Written Addendums: Special conditions, if any are
contained in the attached addendums. All attachment and written addendums to
this lease agreement are identified and briefly described as follows:

 

SCHEDULE OF EXHIBITS

 

Exhibit A.    Legal Description Exhibit B.    Drawing of Demised Premise Exhibit
C.    Renewal Options Exhibit D.    Rent Adjustment Schedule Exhibit E.   
Special Services by Lessor Exhibit F.    Finish out Schedule Exhibit G.   
[omitted by parties] Exhibit H.    Parking Agreement Exhibit I.    Building
Rules

 

(18)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lessor and Lessee have caused this lease to be executed in
duplicate originals, effective on and as of the date first written above.

 

LESSOR:

 

UNIVERSITY HOUSING CORPORATION,

 

a Texas corporation, d/b/a

 

University Towers

Date:

 

                    ,             

By:

   

Print Name: 

   

Title:

   

LESSEE:

 

NANOMETRICS INCORPORATED,

 

a California corporation

Date:

 

February 15, 2001

By:

 

/s/ John D. Heaton

Print Name: 

 

John D. Heaton

Title:

 

President & CEO

 

(19)



--------------------------------------------------------------------------------

 

Amendment No. 1 to Lease Agreement

between

University Housing Corporation

and

Nanometrics Incorporated

 

University Housing Corporation (“Lessor”) and Nanometrics Incorporated
(“Lessee”) hereby agree to amend the Lease Agreement (the “Lease”) between the
parties made and entered into February 15, 2001 as follows:

 

  A. Paragraph 3, Page 3, Line 5: “Five (5) days” is replaced with “Fourteen
(14) days.”

 

  B. Paragraph 11, Page 6: The following sentence is added at the end of the
Paragraph: “Lessor hereby approves the signs of Lessee.”

 

  C. Paragraph 19(d), Page 11: The following is added as a new Paragraph 19(d):
“Notwithstanding the foregoing, Lessee may terminate this lease with no notice
and without obligation or liability in the event of substantial fire or casualty
damage.”

 

  D. Paragraph 21(a), Page 12, Line 2: “Five (5) days” is replaced with
“Fourteen (14) days.”

 

  E. Paragraph 21(d), Page 12, Lines 1 and 2: “(other than the foregoing in this
Paragraph 21)” is deleted.

 

  F. Paragraph 24, Pages 15 and 16: Paragraph 24 is deleted.

 

  G. Exhibit C, Page 1-1: The following is added as a new sentence at the end of
the paragraph: “Notwithstanding the foregoing, any rent increase during any
option period shall not exceed Five Percent (5%) per annum.

 

In Witness Whereof, Lessor and Lessee have caused this Amendment Number 1 to be
executed in duplicate originals, effective on and as of the date first written
above.

 

LESSOR:       LESSEE:

University Housing Corporation,

a Texas Corporation, DBA University Towers

     

Nanometrics Incorporated

By:           By:   /s/ John D. Heaton     (Signature)           (Signature)

Title:

         

Title:

 

President and Chief Executive Officer

Address:

 

801 West 24th Street

Austin, Texas 78705

     

Address:

 

1550 Buckeye Drive

Milpitas, California 95035

Date:

         

Date:

 

2-14-01

 



--------------------------------------------------------------------------------

[University Towers Letterhead]

 

January 20, 2004

 

Nano Metrics, Inc.

Bill McGahan

715 W. 23rd St. Suite E

Austin, TX 78705

 

As per your request to exercise your option to renew the lease for your offices
located at 715 W. 23rd St., Suite E, Austin, TX, for a 3-year period, we hereby
extend the lease from April 1, 2004, to March 31, 2007.

 

Rental adjustments for the period above stated shall remain 4% per annum on the
1st of April each year during that period.

 

Sincerely,

/s/ Ugene Olson

Ugene Olson

General Manager

University Towers

 